



EXHIBIT 10(UU)


SECOND AMENDMENT
TO THE
MANAGEMENT AGREEMENT
DATED AS OF JUNE 30, 1998

        This Second Amendment to the Management Agreement dated as of June 30,
1998 is effective as of the 1st day of January 2002, by and among
ANESTHESIOLOGISTS PROFESSIONAL ASSURANCE COMPANY, a Florida corporation
(“Company”), APA MANAGEMENT, INC., a Florida corporation (“Manager”), and FPIC
INSURANCE GROUP, INC., a Florida corporation (“FPIC”), hereinafter collectively
referred to as “Parties.”


W I T N E S S E T H

        WHEREAS, for good and valuable consideration, the Parties previously
entered into a Management Agreement dated as of June 30, 1998 and an Amendment
to the Management Agreement dated as of October 7, 1999 (hereinafter
collectively referred to as “Management Agreement”); and

        WHEREAS, the Parties desire to amend the Management Agreement in
accordance with SECTION TWENTY FOUR of the Management Agreement; and

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby conclusively acknowledged, the Parties agree and
hereto intend to be legally bound as follows:


AMENDMENTS

1. SECTION ONE, Appointment of Manager and Term, Subparagraph B, of the
Management Agreement is hereby amended, in its entirety, to read as follows:


          “The term of this Management Agreement shall be extended through
December 31, 2003. Unless either party has given the other written notice of its
election to terminate the term of the Management Agreement on or before April 30
of a given year, beginning with 2003, the Management Agreement shall
automatically be extended for one additional year (i.e. if such notice is not
given by April 30, 2003, the Management Agreement will be extended through
December 31, 2004). The initial term of this Management Agreement, together with
any such extension of such initial term, is herein referred to as the “Term”.”


2. SECTION SIX, Expenses, of the Management Agreement is amended, in its
entirety, to read as follows:


          “In consideration of the receipt of payment by Manager of the
compensation described in SECTION SEVEN, Compensation, as amended below, of the
Management Agreement, Manager shall be responsible to pay all operating expenses
and capital expenses of the Company that Manager reasonably deems necessary to
the Company during the Term of this Management Agreement, including, but not
limited to: (1) expenses for any new equipment or fixed assets (which, if paid
for by Manager, shall be the property of Manager and Manager shall be entitled
to retain the same free and clear of any claim of the Company or FPIC upon any
termination of the Term); (2) a fixed fee of $600.00 per month for use of Help
Desk support provided by FPIC; (3) hourly fees to be computed based on an hourly
rate, as determined from time-to-time, multiplied by the number of hours devoted
by FPIC Information System staff to system projects, directly or indirectly,
relating to the Company, plus related out-of-pocket travel expense; (4) costs
associated with one T-1 line connection between the Company and FPIC; (5)
brokerage commission up to a 5% maximum; and (6) support costs associated with
coordination of the purchase, customization, installation, implementation and
operation of the Policy Administration System for the Company. The following
amounts shall be the obligation of the Company:


110

--------------------------------------------------------------------------------





        (1) Taxes on premiums received.

        (2) Assessments payable to the Florida Insurance Guarantee Fund (“FIGA”)
or any other guarantee fund of any other state and other similar or residual
expenses, such as assessments or premiums payable to government sponsored risk
pools.

        (3) All costs (including consulting expenses) of becoming licensed or
admitted to conduct an insurance business in any state (inasmuch as the Company
has ceased to be a risk retention group as of the Closing of the Merger
Agreement).

        (4) Consulting fees payable pursuant to the Consulting Agreement, as
previously defined herein, and as entered into by the Company and Consulting
Group of APA, Inc. with respect to certain consulting services to be provided by
Consulting Group of APA, Inc. to the Company.

        (5) Allocated Loss Adjustment Expenses of the Company. For purposes of
this Agreement “Allocated Loss Adjustment Expenses” shall mean the following:


          (a) Fees and related costs of defense counsel;


          (b) Court reporting and transcription expenses;


          (c) Medical and Economic Consultant and/or Accounting Fees and related
costs. (This will not include hourly fees for work performed by Frank Moya,
M.D., Elizabeth Moya, Esq., Joan McNulty or Monte Lichtiger, M.D.);


          (d) Expert witness fees and expenses;


          (e) Other Expenses:


  (i) Certified mail, express mail, courier service and postage;


  (ii) Fax transmission and receipt expenses (as billed to the Company);


  (iii) Travel expenses of outside professionals (including lodging, meals,
mileage, parking and airfare);


  (iv) Mediation fees;


111

--------------------------------------------------------------------------------



  (v) Arbitration fees;


  (vi) Process server fees;


  (vii) Telephone charges (long distance related to claim);


  (viii) Appeal - related expenses;


  (ix) Research and Data Base access expenses;


  (x) Miscellaneous court expenses;


  (xi) Other similar out of pocket expenses, which under industry practice are
typically allocated to an individual claim file of the Company.


        (6) Any state or federal income taxes and any personal property or
intangible taxes imposed upon the Company or its property.

        (7) Corporate overhead allocations from FPIC or its affiliates
(including but not limited to all costs of compliance with applicable state and
federal securities laws, rules and regulations) other than those types of
expenses listed in clause (8) immediately below, but, with respect to each such
expense, only up to the maximum amount for which Manager is responsible as
provided in the table contained in such clause (8).

        (8) The excess amounts (“Excess Amounts”), if any, of the types of
expenses listed below over the associated maximum amounts (“Maximum Amounts”) of
such expenses for which Manager shall be responsible as set forth below (it
being understood that the Company, and not Manager, shall be responsible to pay
any such Excess Amounts):


Type of Expense

--------------------------------------------------------------------------------

Maximum Amount for which Manager is Responsible

--------------------------------------------------------------------------------

  Department of Insurance Financial
Examination (Tri-Annual)

Department of Insurance Market
Conduct Examination (Tri-Annual)

Expenses of Annual Audit

Expenses of Annual Tax Compliance

Annual Actuarial Expense (both Rate and Reserve
Studies)

Annual Statutory Printing Expense
(135 Books)
110% of cost of previous Examination


115% of cost of previous Examination

$20,000

$ 1,000


$25,000


$ 3,300


        (9) Intentionally deleted.

        (10) All interest expense of the Company.

        (11) Intentionally deleted.

112

--------------------------------------------------------------------------------





        (12) Expense of the Policy Administration System, whether direct or
indirect, including, but not limited to, purchase, customization, installation,
implementation and operation of the Policy Administration System, is to be paid
by the Company. Notwithstanding any other terms or provisions of this Management
Agreement, proprietary rights to the Policy Administration System will reside
with First Professionals Insurance Company, Inc., a wholly owned subsidiary of
FPIC, and upon termination of the Management Agreement, the Manager will have no
claim of ownership rights to such Policy Administration System.

        (13) Excess brokerage commission, above the maximum 5% brokerage
commission paid by Manager out of management fee compensation, as outlined
above, not to exceed reasonable and customary brokerage commission percentages
paid in the professional liability insurance industry.”

3. Subparagraphs A (1) and (6) of SECTION SEVEN, Compensation, of the Management
Agreement are amended to read as follows:

        “(1) For the management of anesthesiologist business produced by the
Company or by the Manager on behalf of the Company, Manager shall receive annual
compensation consisting of an annual 4% claims management fee and an annual
service fee. The annual service fee shall be based on a percentage of direct
earned premium, defined as direct earned premium, net of refunds, not net of
ceded reinsurance, and excluding assumed reinsurance, premiums under fronting
arrangements and premiums under inter-company pooling agreements. The annual
service fee is to be calculated in accordance with the following schedule:


DIRECT EARNED PREMIUM


From
$0
$8 Million
Over $10 Million To
$8 Million
$10 Million Annual Service Fee
10.5%
7.0%
6.0%


        (6) Fees and commissions referred to in subparagraphs (1) through (5)
above are based on a percentage of direct earned premium, defined as direct
earned premium, net of refunds, not net of ceded reinsurance, and excluding
assumed reinsurance, premiums under fronting arrangements and premiums under
inter-company pooling agreements, payable monthly as premium is earned, but
subject to appropriate reimbursement to the Company under circumstances and in
the amounts provided in SECTION EIGHT, Compensation Refunds, below. Such direct
earned premium shall not include premium on policies written or earned on or
prior to December 31, 2001 for which management fees have already been paid
under the provisions of the Management Agreement. Manager shall submit monthly a
full accounting of fees and commissions earned and collected by Manager under
the Management Agreement.”

4. The following subparagraphs are added to SECTION SEVEN, Compensation, of the
Management Agreement:

        “(7) Fronting Fee. Manager will be paid compensation equal to 7% of
fronting fees earned from fronted business produced by the Company or by the
Manager on behalf of the Company.

113

--------------------------------------------------------------------------------





        (8) Financial Targets. The Parties hereby acknowledge that gross and net
premiums written of the Company shall remain consistent with planning
submissions, such planning submissions having been submitted to and approved by
FPIC, beginning in fiscal year 2002. Any material deviations from such approved
planning submissions must be pre-approved by FPIC. FPIC reserves the right to
modify gross and net premiums written targets and affected financial targets.
Parties hereby further acknowledge the fiscal year 2002 financial targets set
forth as Exhibit A attached hereto, and agree to submit for review and approval
2003 financial targets.”

5. SECTION NINE, Incentive Performance Plan, of the Management Agreement is
amended in its entirety, to read as follows:

        “(A) In the event that the adjusted target income, defined as pre-tax
net income less investment income (loss) and realized investment gains (losses)
(the “Adjusted Target Income”) is above the target set forth in the financial
targets, attached hereto as Exhibit A for fiscal year 2002, Manager shall be
entitled to receive as an incentive fee equal to 10% of the excess above the
target (“Incentive Fee.) The Incentive Fee, if any, due to Manager shall be paid
within ten (10) days after the Adjusted Target Income of the Company is
calculated for the applicable year, but in any event no later than April 10 of
the year immediately following such applicable year.

        (B) In the event that the Adjusted Target Income is below the target,
Manager’s Management Fee shall be reduced by 25% of the deficiency below the
target. A deficiency adjustment, if any, to the Management Fee shall be made
within ten (10) days after the Adjusted Target Income of the Company is
calculated for the applicable year, but in any event no later than April 10 of
the year immediately following such applicable year.

6. SECTION TWENTY-ONE, Notices, is amended as follows:


  “If to Company:


  Anesthesiologists Professional Assurance Company
1320 South Dixie Highway, Suite 1060
Coral Gables, Florida 33146
Attention: Frank Moya, M.D.


  If to Manager:


  APA Management, Inc.
1320 South Dixie Highway, Suite 1060
Coral Gables, Florida 33146
Attention: Gene C. Witherspoon


114

--------------------------------------------------------------------------------



  If to FPIC:


  FPIC Insurance Group, Inc.
225 Water Street, Suite 1400
Jacksonville, Florida 32202
Attention: Roberta Goes Cown”


        This Amendment is made a part of and is hereby incorporated by reference
into the Management Agreement. Where the terms of this Amendment conflict with
the terms of the Agreement the terms of the Amendment shall be controlling. All
other terms and provisions of the Management Agreement remain in full force and
effect.

(Signatures on next page)

115

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the date first above written.


FPIC INSURANCE GROUP, INC.
 
  APA MANAGEMENT, INC.
  By:
Name:
Title: /s/ John R. Byers
John R. Byers
President and Chief Executive Officer By:
Name:
Title: /s/ Frank Moya
Frank Moya
Chairman  
  ANESTHESIOLOGISTS PROFESSIONAL
ASSURANCE COMPANY
 
  By:
Name:
Title: /s/ Gene Witherspoon
Gene Witherspoon
President


116

--------------------------------------------------------------------------------





EXHIBIT A


2002 FINANCIAL TARGETS


1.   GAAP Net Income                Pre-Tax  $2.970M           After Tax 
$2.159M     2.  Adjusted Target Income        Adjusted Target Income =    
Pre-Tax Net Income less     Investment Income (Loss)     and Realized
Investment     Gains (Losses)  $ 199,317     3.  Loss Ratio  86.5%       Should
FPIC determine a Loss Ratio higher than an actuarially required Loss ratio is
appropriate, Manager will receive a proportional adjustment to Adjusted Target
Income. If it is determined that an 86.5% Loss Ratio is not actuarially
sufficient, no adjustment will be made to Adjusted Target Income.    4. 
Expenses Ratio  12%     5.  Combined Ratio  98.5     6.  Return on Equity  8.5% 
   7.  Dividend Payable  $1.5M payable Second Quarter of 2002     8.  Loss and
LAE Reserves  Within 1% of Independent Actuary’s mid-point 

--------------------------------------------------------------------------------


117

--------------------------------------------------------------------------------
